        Case 2:12-md-02323-AB Document 10419 Filed 02/05/19 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                        No. 2:12-md-02323-AB
IN RE: NATIONAL FOOTBALL
                                                        MDL No. 2323
LEAGUE PLAYERS’ CONCUSSION
INJURY LITIGATION                                       Hon. Anita B. Brody


Kevin Turner and Shawn Wooden,                          Civ. Action No. 14-00029-AB
on behalf of themselves and
others similarly situated,
           Plaintiffs,

                v.

National Football League and
NFL Properties LLC,
successor-in-interest to
NFL Properties, Inc.,
           Defendants.


THIS DOCUMENT RELATES TO:
ALL ACTIONS



      OPPOSITION OF CO-LEAD CLASS COUNSEL TO X1LAW’S MOTION
   REQUESTING THAT THE COURT RECONSIDER ITS ORDER [ECF NO. 10370]

       Co-Lead Class Counsel submits this response to X1Law’s Motion Requesting that the

Court Reconsider its Order (ECF No. 10400).

       Incredibly, Patrick Tighe of X1Law challenges and seeks to unwind the Court’s recent

Order, spurred by the NFL’s “Generally Consistent” appeal. The Court’s Order—from any

reasonable vantage—rejects the NFL’s relentless arguments that diagnoses rendered outside the

BAP must satisfy the identical criteria employed for diagnoses rendered in the BAP, and is a clear

victory for players seeking to hold the NFL to the deal it negotiated. As the Court is aware, in its
        Case 2:12-md-02323-AB Document 10419 Filed 02/05/19 Page 2 of 6



recent appeal, the NFL sought to require that diagnoses made through the MAF strictly adhere to

the diagnostic evaluation and criteria of the BAP. As the Order notes, the NFL withdrew its motion,

making clear that MAF diagnoses need only be “generally consistent” with the BAP criteria, and

required only that the Settlement rules be clarified to provide that Qualified MAF Physicians

explain why a diagnosis made based on evaluation and criteria different from those set forth for

the BAP are “generally consistent” with such criteria.

        Notably, none of Mr. Tighe’s clients were involved in the NFL’s “Generally Consistent”

appeal to the Court. More generally, however, Tighe’s Motion for Reconsideration is replete with

errors. For example, Mr. Tighe argues that the issue before the Court was only the application of

the “generally consistent” standard to diagnoses made by Qualified MAF Physicians who are also

approved BAP Providers. See ECF No. 10400, p. 2. However, the issue raised by the NFL, like

the “generally consistent” standard itself, applies to all diagnoses made outside of the BAP,

including diagnoses by Qualified MAF Physicians who are not also BAP Providers. Similarly,

contrary to Mr. Tighe’s argument, the Court made no finding about the relevance or necessity of

particular aspects of the BAP, such as corroborating affidavits, to diagnoses made outside of the

BAP. See Id. In short, there were no changes made by the Court to the “generally consistent”

standard. See id., pp. 3-4. Importantly, the Order affirms that the diagnosing physician is in the

best position to assess whether his or her diagnosis is “generally consistent” with the BAP criteria

in the first instance.

        Though lacking in legal or factual foundation, Tighe’s motion more generally puzzles with

the question to which it cannot provide a genuine answer—i.e., why would anyone representing

players seek to displace an Order that embodies the rejection of serial NFL arguments and appeals

to non-BAP diagnoses? While Tighe’s lack of experience and knowledge of the Settlement



                                                 2
        Case 2:12-md-02323-AB Document 10419 Filed 02/05/19 Page 3 of 6



Agreement may underlie his failure to appreciate both the benefits that the NFL’s withdrawal

delivered to the Retired NFL Football Players and the significance of the Order he seeks to be

reconsidered, something more appears to be at work.

       Indeed, throughout the implementation of the Settlement, Mr. Tighe has actively sought all

flavors of the media spotlight, and has been an active collaborator with various internet sites and

“media” sources in spreading conspiracy theories and falsehoods about the Settlement.           In

particular, Mr. Tighe appears to be a go-to source for Roger Stone and Sheila Dingus. Ms.

Dingus’s blog, Advocacy for Fairness in Sports, 1 has offered unfounded speculations and

muckraking about the state and integrity of the Settlement since February 8, 2017. Recently,

Dingus posted a story about the Order now challenged by Mr. Tighe, comparing it to the Trojan

Horse that brought down Troy.2 Roger Stone, the self-described “dirty trickster”3 and a focus of

the on-going “Russia” investigation by Robert Mueller4 (Mueller recently indicted Stone for lying




1
       See http://advocacyforfairnessinsports.org (last visited Feb. 3, 2019).
2
        See http://advocacyforfairnessinsports.org/nfl-concussion-settlement/the-nfls-appeal-
withdrawal-resembles-a-trojan-horse (last visited Feb. 3, 2019); see also
http://advocacyforfairnessinsports.org/nfl-concussion-settlement/why-the-nfls-concussion-
settlement-appeal-withdrawal-isnt-good-news (last visited Feb. 3, 2019)
3
        See https://www.nytimes.com/2017/03/21/us/roger-stone-donald-trump-russia.html (last
visited Feb. 3, 2019).
4
       See https://abcnews.go.com/Politics/robert-mueller-appears-laser-focused-roger-stone-
emails/story?id=59485571 (last visited Feb. 3, 2019).

                                                3
        Case 2:12-md-02323-AB Document 10419 Filed 02/05/19 Page 4 of 6



and obstructing justice5), has been peddling conspiracy theories and trash-talk about the Settlement

since January 2018.6

       Mr. Tighe is not merely an informant to such “news” sources. Rather, Mr. Tighe has

appeared as a guest of Mr. Stone on Infowars, the internet media domain founded by Alex Jones.7

On the February 13, 2018 broadcast of Infowars, Mr. Tighe spoke (as a representative of Advocacy

for Fairness in Sports) to Mr. Stone at length about the NFL’s orchestration of a dysfunctional

Settlement program that was not paying claims and the NFL’s use of the “Anthem kneeling”

scandal to cover this up.8 Moreover, since the Order challenged by Mr. Tighe was entered, on

January 17, 2019, Mr. Stone has echoed the position asserted by Mr. Tighe – the Order is a loss

for the players and rewrites the Settlement Agreement.9




5
        See https://www.nytimes.com/2019/01/25/us/politics/roger-stone-trump-indictment-
arrest.html (last visited Feb. 3, 2019)
6
        See https://stonecoldruth.com/nfl-corruption-redux/ (last visited Feb. 3, 2019); see also
https://dailycaller.com/2018/09/04/real-nfl-scandal/ (last visited Feb. 3, 2019) and
https://dailycaller.com/2019/01/17/stone-nfl-injuries/ (last visited Feb. 3, 2019).
7
        Alex Jones’ claims to fame include calling the Sandy Hook shooting a hoax, suggesting
that 9/11 was an “inside job”, and propagating the phony “Pizzagate” scandal about Hillary Clinton
being involved in child trafficking.
8
         See https://podfanatic.com/podcast/warroom/episode/war-room-2018-feb-13-tuesday-
senate-democrats-embarrass-themselves-on-russian-collusion-delusion (Mr. Tighe appears at 33
minutes and 31seconds) (last visited Feb. 3, 2019). Mr. Tighe reprised his speculations again on
Tucker Carlson’s Fox News Show, where he mentioned that most of his claims were in audit, but
added that the Settlement discriminated against African Americans. See
https://insider.foxnews.com/2018/11/24/attorney-injured-nfl-players-league-wants-look-good-
not-be-good (last visited Feb. 3, 2019).
9
         See https://www.thegatewaypundit.com/2019/01/roger-stone-the-nfl-scandal-the-
president-should-be-tweeting-about/ (last visited Feb. 3, 2019); see also
https://www.infowars.com/watch/?video=5c425fbbfc59e33104db3e72
(last visited Feb. 3, 2019).

                                                 4
        Case 2:12-md-02323-AB Document 10419 Filed 02/05/19 Page 5 of 6



       Given Mr. Tighe’s efforts to help sow the “media” with misinformation and baseless

conspiracy contentions, one cannot help but question whether Mr. Tighe is seeking to distract from

his own work as a lawyer in this Settlement and deflect from the situation he has created for many

players. While 774 MAF claims have been approved to date, for payable Monetary Awards in

excess of $617 million,10 most of Mr. Tighe’s claims, by his own acknowledgment, are the subject

of a pending audit.

       While the report from the audit may shed light on what really underlies Mr. Tighe’s motion,

Co-Lead Class Counsel remains hopeful that no Retired NFL Football Player represented by Mr.

Tighe with a valid claim has been compromised by Mr. Tighe’s actions, and will work to ensure

that all receive the full benefits provided for them under the negotiated Settlement.



       For all of the foregoing reasons, Co-Lead Class Counsel requests that X1Law’s Motion

Requesting that the Court Reconsider its Order be denied.



Date: February 5, 2019

                                                     Respectfully submitted,

                                                     /s/ Christopher A. Seeger
                                                     Christopher A. Seeger
                                                     SEEGER WEISS LLP
                                                     55 Challenger Road, 6th Floor
                                                     Ridgefield Park, NJ 07660
                                                     cseeger@seegerweiss.com
                                                     Telephone: (212) 584-0700

                                                     CO-LEAD CLASS COUNSEL




10
       See www.nflconcussionsettlement.com (last visited Feb. 4, 2019).
                                                 5
        Case 2:12-md-02323-AB Document 10419 Filed 02/05/19 Page 6 of 6



                               CERTIFICATE OF SERVICE

       I, Christopher A. Seeger, hereby certify that a true and correct copy of the foregoing was

served electronically via the Court’s electronic filing system on the date below upon all counsel

of record in this matter.



Dated: February 5, 2019                                    Respectfully submitted,

                                                           /s/ Christopher A. Seeger
                                                           Christopher A. Seeger
